DETAILED ACTION
This action is responsive to the application No. 16/931,720 filed on July 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 reading on Figs. 5-6 in the reply filed on 04/14/2022 is acknowledged.  The Applicants indicated that the seven species are patentably indistinct.  Accordingly, the restriction requirement of 03/15/2022 is hereby withdrawn.  Accordingly, pending in this Office action are claims 1-10.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0269658) in view of Nishida (US 2012/0127561).

Regarding Claim 1, Choi (see, e.g., Fig. 3A), teaches a1015n image sensor, comprising:
a conversion layer that comprises an array of conversion elements PD1/PD2 for converting visible light into electronic signals (see, e.g., par. 0070);
a filtration layer that overlaps on the conversion layer and comprises an array of filtration regions (Color Filter).  
Choi does not teach that at least one filtration region comprises a color filter which occupies 20% to 80% area of the filtration region.
Nishida (see, e.g., Figs. 5-7), on the other hand, teaches that at least one filtration region comprises a color filter 11R which occupies 20% to 80% area of the filtration region.  In this case, a percentage of an area of the color filter with respect to an area of the pixel can be obtained by [(L3xL4)/(L1xL2)]x100(%).  If this calculated value exceeds 50%, it is understood that a color image having an excellent clearness is displayed (see, e.g., par. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Choi’s device, at least one filtration region comprising a color filter which occupies 20% to 80% area of the filtration region, as taught by Nishida, to obtain color images having excellent clearness.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 2, Choi and Nishida teach all aspects of claim 1.  Nishida (see, e.g., Figs. 5-7), teaches that the color filter 11R is located in the middle of the filtration region.  

Regarding Claim 3, Choi and Nishida teach all aspects of claim 1.  Choi (see, e.g., Fig. 3A), teaches that no black matrix is provided between adjacent filtration regions.

Regarding Claim 5, Choi and Nishida teach all aspects of claim 1.  Nishida (see, e.g., Figs. 5-7), teaches that a distance from the center of the color filter 11R to the center of an adjacent color filter 11G remains substantially equal.  

Regarding Claim 7, Choi and Nishida teach all aspects of claim 1.  Nishida (see, e.g., Figs. 5-7), teaches a transparent film 22 is provided between adjacent color filters 11R/11G (see, e.g., par. 0041).

Regarding Claim 8, Choi and Nishida teach all aspects of claim 1.  Nishida (see, e.g., Fig. 12), teaches that at least one filtration region 11T is transparent in white light without color filter (see, e.g., par. 0049).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0269658) in view of Nishida (US 2012/0127561) and further in view of Tayanaka (US 2021/0375971).

Regarding Claim 4, Choi and Nishida teach all aspects of claim 3.  Choi/Nishida do not show that metal wires located between adjacent conversion elements are covered with an antireflection coating.  Tayanaka (see, e.g., Fig. 7), on the other hand, teaches metal wires 26 located between adjacent conversion elements 11 covered with an antireflection coating in order to separate adjacent pixels (see, e.g., pars. 0057-0059).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Choi’s/Nishida’s device, metal wires located between adjacent conversion elements and covered with an antireflection coating, as taught by Tayanaka, in order to separate adjacent pixels.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0269658) in view of Nishida (US 2012/0127561) and further in view of Hachiya (US 2007/0249266).

Regarding Claim 6, Choi and Nishida teach all aspects of claim 5.  Nishida/Choi do not show that the filtration regions are arranged in a honeycomb structure, and each filtration region is surrounded by filtration regions having color filters in different colors.  
Hachiya (see, e.g., Fig. 1), on the other hand, teaches that the filtration regions are arranged in a honeycomb structure, and each filtration region is surrounded by filtration regions having color filters in different colors (see, e.g., pars. 0026-0027).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have in Choi’s/Nishida’s sensor, the filtration regions arranged in a honeycomb structure, and each filtration region being surrounded by filtration regions having color filters in different colors, as taught by Hachiya, since the species are patentably indistinct and are obvious variants of each other.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeu (CN 108370421) in view of Nishida (US 2012/0127561).

Regarding Claim 1, Yeu (see, e.g., Figs. 1-7), teaches a1015n image sensor, comprising:
a conversion layer 350 that comprises an array of conversion elements for converting visible light into electronic signals (see, e.g., par. 0070);
a filtration layer 370 that overlaps on the conversion layer 350 and comprises an array of filtration regions R/G/B.  
Yeu does not teach that at least one filtration region comprises a color filter which occupies 20% to 80% area of the filtration region.
Nishida (see, e.g., Figs. 5-7), on the other hand, teaches that at least one filtration region comprises a color filter 11R which occupies 20% to 80% area of the filtration region.  In this case, a percentage of an area of the color filter with respect to an area of the pixel can be obtained by [(L3xL4)/(L1xL2)]x100(%).  If this calculated value exceeds 50%, it is understood that a color image having an excellent clearness is displayed (see, e.g., par. 0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Yeu’s device, at least one filtration region comprising a color filter which occupies 20% to 80% area of the filtration region, as taught by Nishida, to obtain color images having excellent clearness.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 9, Yeu and Nishida teach all aspects of claim 1.  Further, Nishida, teaches sending a chromatic image signal to a display device (see, e.g., Nishida, pars. 0031-0032).
Nishida does not teach a signal processing method.
Yeu (see, e.g., Figs. 1-7), on the other hand, teaches a signal processing method, that performs at least the following three processing steps:
step 1, receiving the electronic signals Rs/Gs/Bs from the conversion layer (see, e.g., Fig. 2);16 / 182005762CN01-US
step 2, retrieving the original intensity spectrum of incident light, based on pre-measured transmissive spectrum of each filtration region (see, e.g., Fig. 4, multiple color signals and infrared signal (B) (A) after converting into digital signal, image processing section 200 calculates each color signal and the difference of the infrared signal to recover the visible light signal C.  That is, the image processing section 200 in each color signal (Rs + IRs, Gs + IRs, BS + IRs) removes components of the infrared signal (IRs) to recover the visible light signal C);
step3, sending a chromatic image signal, based on the retrieved intensity spectrum of the incident light, to a display device (i.e., outputting each color according to the calculated incident luminous fluxes of each color). 

Regarding Claim 10, Yeu and Nishida teach all aspects of claim 9.  Yeu and Nishida teach all the elements required by claim 10, including:
Sj refers to the electronic signal output from the conversion element covered by j-th color filter (i.e., electronic signal output from conversion element covered by filter 11G),
j E m, m refers to the number of different color types (i.e., red, green blue, white),
[Symbol font/0x6A]j refers to the incident light flux of the j-th sub-pixel (i.e., incident flux on conversion elements),
Kj refers to an area ratio between an area of the j-th color filter and the j-th filtration region (i.e., area between any of color filters 11R/11G/11BL and its corresponding filtration region in layer 22),
[Symbol font/0x68]j refers to a quantum efficiency of the conversion element in color band j (i.e., property of each conversion element to effectively convert light of a particular color),
Ij refers to a product of [Symbol font/0x68]j and transmittance of the j-th color filter (this is a simple mathematical definition inherent in the prior art),
SW, refers to the electronic signal output from a hypothetical conversion element without color filter overlapped (see, e.g., Nishida, Fig. 12).
Retrieving the original intensity spectrum based on the following equation-set:
15Sj = Kj[Symbol font/0xD7]Ij[Symbol font/0xD7][Symbol font/0x6A]j + (1 - Kj)[Symbol font/0xD7]SW
SWSSW =                
                     
                    
                        
                            ∑
                            
                                j
                            
                            
                                m
                            
                        
                        
                            j
                        
                    
                    j
                
            
would have been obvious to a person of ordinary skill in the art given all the elements taught by Yeu and Nishida since luminous fluxes are routinely calculated.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814